Title: From John Adams to James McHenry, 29 March 1799
From: Adams, John
To: McHenry, James



Sir
Quincy March 29. 1799

I have received, in your favour of the 16th. Major General Pinckneys List, arranged in concert with Governor Davie. This List has my Approbation and you may announce as soon as possible, to the Persons their Appointments.
I expect that all the vacancies in the Army be first communicated to me and the Candidates with their recommendations be transmitted to me, before Commissions are sent them or appointments announced to them.
Inclosed is a Letter from Benjamin Beale Junr which I request you to consider. He cannot accept a Lieutenancy and I cannot blame him. His Age, Education, Travels, Manners and irreproachable Character, merit a Captaincy if any one is vacant.
Mr Hastings has been with me—I wish you to examine his Recommendations and weigh his Pretentions. He is a warlike looking officer an served the whole Revolutionary War.
Major Lillie also has been here. His Merits must be attended to. There is also a Mr Burbeck, who must be provided for in the Artillery. He has Talents and Experience which no other Man in the United States possesses, in Compositions which are important in that Line of service. A soldier from his Birth he shall be so till his Death if it descends on, sir your most / obt


John AdamsI return Gen. Pinckneys Letter and List. I desire too that Mr Barons Commission as Captain of Artillery be sent him immediately. The New England officers, I am told are impatient for their Commissions. I desire that all the Commissions may be sent to the officers throughout the states without loss of time.
John Adams.